IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: S.A-L.H., A MINOR       : No. 332 EAL 2020
                                            :
                                            :
PETITION OF: A.W., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.